Garry, J.
During the pendency of the appeal, defendant was physically deported. While his counsel urges that the matter proceed for a determination of the merits, it is more appropriate to dismiss the appeal without prejudice to a motion by defendant for reinstatement of the appeal should he return to this Court’s jurisdiction (see People v Diaz, 7 NY3d 831, 832 [2006]; People v McFee, 61 AD3d 1000, 1000 [2009], lv denied 13 NY3d 798 [2009]).
Mercare, J.E, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the appeal is dismissed, without prejudice to a motion to reinstate the appeal should defendant return to this Court’s jurisdiction.